          Case 1:20-cv-03401-PAE Document 152 Filed 04/21/21 Page 1 of 2




JAMES E. JOHNSON                  THE CITY OF NEW YORK                          Sharon Sprayregen
Corporation Counsel                                                             Tel.: (212) 356-0873
                                 LAW DEPARTMENT                              ssprayre@law.nyc.gov
                                     100 CHURCH STREET
                                     NEW YORK, NY 10007


VIA ECF
Honorable Paul A. Engelmayer
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007-1312

                      Re: Shveta Kakar Kurtz et. al. v. David Hansell et. al.,
                          20-CV-3401 (PAE)

Dear Judge Engelmayer:

        I am an Assistant Corporation Counsel in the Office of the Corporation Counsel assigned
to represent the City of New York, David Hansell, the Commissioner of ACS, Yscary Rodriguez,
and Brenda Lawson (hereinafter “Municipal Defendants”) in the above-referenced matter.1

        I write to request an adjournment of the initial conference currently scheduled for April
28, 2021 at 11 a.m. This is Municipal Defendants’ first request to adjourn this conference.
Counsel for Plaintiffs and the Weil Cornell Defendants—the only parties remaining in the
action—consent to this request. A deposition in another case with multiple parties was
scheduled for April 28. Counsel for Plaintiffs and the Weil Cornell Defendants and I are
available on May 4 and May 5, and the parties request the initial conference be adjourned to one
of those date, or a date thereafter that is convenient for the Court.

        Thank you for your consideration of this request.

                                                             Respectfully,

                                                                     /s/

1
 The Court dismissed ACS, the New York Comptroller, and the Division of Child Protection.
See Dkt. No. 139 at 16.
       Case 1:20-cv-03401-PAE Document 152 Filed 04/21/21 Page 2 of 2




                                                       Sharon Sprayregen
                                                       Assistant Corporation Counsel

cc:   All Counsel of Record




                     *UDQWHG7KHLQLWLDOFRQIHUHQFHVFKHGXOHGIRU$SULO
                     LVKHUHE\DGMRXUQHGWR0D\DWSP7KHSDUWLHV 
                     MRLQWOHWWHUDQGSURSRVHGFDVHPDQDJHPHQWSODQDUHGXHE\
                     $SULO

                              SO ORDERED.

                                                 
                                         __________________________________
                                               PAUL A. ENGELMAYER
                     $SULO            United States District Judge




                                           -2-
